DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JOHN GEHR WILSON,
                            Appellant,

                                    v.

    SECRETARY FLORIDA DEPARTMENT OF CORRECTIONS and
                   STATE OF FLORIDA,
                        Appellees.

                              No. 4D22-1267

                           [October 20, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Charles A. Schwab,
Judge; L.T. Case No. 56-2010-CF-001653A.

   John Gehr Wilson, Bowling Green, pro se.

   No appearance required for appellees.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.